UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
RICHARD T. MAY, d/b/a All Freight
Transportation, Incorporated, d/b/a               No. 02-4989
Universal Freight Carriers, d/b/a
Universal Freight Consolidators,
Incorporated, d/b/a Carolina Exempt
Transportation,
                Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-5010
JAMES D. HELMS, d/b/a C&H
Contractors,
              Defendant-Appellant.
                                       
            Appeals from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Charles H. Haden, II, District Judge.
                            (CR-01-47)

                   Submitted: December 3, 2003

                      Decided: February 12, 2004

     Before LUTTIG, KING, and DUNCAN, Circuit Judges.
2                        UNITED STATES v. MAY
Affirmed by unpublished per curiam opinion.


                              COUNSEL

Noell P. Tin, Scott H. Gsell, Charlotte, North Carolina, for Appel-
lants. Robert J. Conrad, Jr., United States Attorney, Joshua B. How-
ard, Michael E. Savage, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Richard May and James Helms appeal their convictions for wire
fraud, conspiracy to commit wire fraud, and money laundering in vio-
lation of 18 U.S.C. §§ 1343, 1956 (2000). We affirm.

   May and Helms first assert that the district court erred when it
excluded as hearsay evidence of lawsuits filed by May in 1997 to col-
lect money owed to All Freight Transportation. We review a district
court’s evidentiary rulings for abuse of discretion. United States v.
Godwin, 272 F.3d 659, 670 (4th Cir. 2001), cert. denied, 535 U.S.
1069 (2002). An abuse of discretion occurs only if the ruling was
arbitrary or irrational. United States v. Achiekwelu, 112 F.3d 747, 753
(4th Cir. 1997). If there is an abuse of discretion, the court’s evidenti-
ary ruling is subject to further review for harmless error. Fed. R.
Crim. P. 52(a). The error will be found harmless if it did not affect
the defendant’s substantial rights, or if this Court concludes, "‘without
stripping the erroneous action from the whole, that the judgment was
not substantially swayed by the error.’" United States v. Nyman, 649
F.2d 208, 211-12 (4th Cir. 1980) (quoting Kotteakos v. United States,
328 U.S. 750, 765 (1946)). We conclude that the district court did not
                         UNITED STATES v. MAY                           3
abuse its discretion when it excluded evidence of these lawsuits. Fur-
thermore, exclusion of this evidence did not violate May and Helms’s
constitutional rights.

   May and Helms next assert that the district court abused its discre-
tion when it permitted a witness to testify about three ultimate issues
of fact. Testimony in the form of an opinion or inference otherwise
admissible is not objectionable because it embraces an ultimate issue
to be decided by the trier of fact. Fed. R. Evid. 704(a). We conclude
the district court did not abuse its discretion in permitting the witness
to testify. The district court also sufficiently instructed the jury as to
how the witness’s testimony should be used and thereby averted any
prejudice to the defendants.

   May and Helms’s final argument is that there was insufficient evi-
dence to sustain their convictions for conspiracy. Upon review of the
record, we conclude there was substantial evidence that May, Helms,
and co-conspirator John Lane, knew the fraudulent purpose of their
businesses, even though there was no formal agreement to defraud.
There was direct testimony at trial that both May and Helms charac-
terized their businesses as scams. Furthermore, May and Helms delib-
erately disguised May’s control of Universal Freight Consolidators so
that truck drivers would not recognize that they were dealing with the
same people who had previously defrauded them.

   For the foregoing reasons, we affirm May and Helms’s convic-
tions. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED